DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 8 – 10, 12 – 19, 22 – 24, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jeff Hawkins ET AL: "Why Neurons Have .

Regarding claims 1, 13 – 15 and 27, Hawkins et al. disclose a method comprising:
initializing a region of an artificial neural network (Section 5, esp. point 1 ), the region comprising a plurality of neurons and having a permanence value associated with each potential synaptic connection between neurons, said initializing comprising connecting a subset of the potential synaptic connections to form synapses (Section 5);
receiving a plurality of time-ordered inputs to the region, thereby causing some of tile plurality of neurons to fire upon receipt of each time-ordered input (Section 5; Figures 1-3); and
upon receipt of each time-ordered input, for each potential Synaptic connection between neurons:
(i) adjusting the permanence value according to a firing sequence of the
plurality of neurons (Section 5, esp. point 3);
(ii) connecting those potential synaptic connections having a permanence
value above a predetermined permanence threshold when the total number of
connected synapses in the region does not exceed a predetermined
connectivity threshold (Section 5, esp. points 1 and 3); and
(iii) disconnecting synapses whose associated pre-synaptic neuron and/or
post--synaptic neuron have more than a predetermined number of connected
synapses (Section 5, point 2-3 and Page 9, right column1, last§).

claims 2 and 16, Hawkins et al. further discloses adjusting the permanence value comprises: for a potential synaptic connection having a pre-synaptic neuron and a post-synaptic
neuron,
increasing the potential synaptic connection's permanence value when the post-synaptic neuron fires; provided that the pre-synaptic neuron fired upon receipt of an immediately prior time-ordered input (Section 5, point 3};
decreasing the potential synaptic connection’s permanence value when the
post-synaptic neuron fires, provided that tr1e pre-synaptic neuron did not fire
upon receipt of the immediately prior time-ordered input (Di: Section 5, point
3); and
decreasing the potential synaptic connection's permanence value when the
post-synaptic neuron doesn't fire, provided that the pre-synaptic neuron did
not fire upon receipt of the immediately prior time-ordered input (Section
5, point 3).

Regarding claims 3 and 17, Hawkins et al. further discloses that the increasing is inversely proportional to the potential synaptic connection's permanence value (D1: Section 5, point 3).

Regarding claims 4 and 18, Hawkins et al. further discloses that each decreasing is proportional to the potential synaptic connection's permanence value (Section 5, point 3).

Regarding claims 5 and 19, Hawkins et al. further discloses that the increasing is inversely proportional to a number of synapses connected to the pre-synaptic neuron or to the post-synaptic neuron. (Section 5, point 3, esp. 4-7)

Regarding claims 8 and 22, Hawkins et al. further discloses that the initializing results in sparse connectivity of the plurality of neurons (Section 5, point 1; Figure 2, 4 and 5).

Regarding claims 9 and 23, Hawkins et al. further discloses that each of the plurality of time-ordered inputs is a sparse representation (Section 5, 2nd §; Figure 2).

Regarding claims 10 and 24, Hawkins et al. further discloses disconnecting those potential synaptic connections having a permanence value below a predetermined permanence threshold (Section 5, esp. points 1--3; Figure 5).

Regarding claims 12 and 26, Hawkins et al. further discloses that said disconnecting synapses comprises disconnecting synapses having a least permanence value (Section 5, point 3; Figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (above), in view of Hawkins et al. (US Pat Pub 2017/0286846).
Regarding claims 11 and 25, Hawkins et al. (above) disclose the method of claim 1, wherein the region comprises a sequence memory (see at least title and abstract), except further comprising a correlator.
This feature is however taught by Hawkins et al. (US Pat Pub 2017/0286846: referred to as “spatial pooler”, para 0032, 0033, 0039, spatial pooler 320; etc…).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the disclosures as cited above, for detecting co-occurrences of inputs (para 0041, 0042, 0044, etc…).

Allowable Subject Matter
Claims 6, 7, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the artificial neural network/method as set forth above, further comprising, in combination, the features and limitations additionally claimed in claims 6, 7, 20 and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793.  The examiner can normally be reached on M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/             Primary Examiner, Art Unit 2827                                                                                                                                                                                           January 27, 2021